Citation Nr: 1214023	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  02-07 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Peter J. Sebekos, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD


Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active military service from June 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky.   By that rating action, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for a bilateral hearing loss disability.  The Veteran appealed the RO's December 2001 rating action to the Board.  

In June 2003, the Veteran testified before the undersigned at a Travel Board hearing at the RO, and a copy of the transcript has been associated with the claims folders. 

In a June 2009 decision, the Board last finally denied the claim for service connection for a bilateral hearing loss disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2011 Memorandum Decision, the Court vacated the Board's June 2009 decision and remanded the matter back to the Board for further proceedings consistent with the decision.  

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and a skin disorder (other than tinea pedis), claimed as jungle rot, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1  The Veteran was exposed to acoustic trauma during his period of active military service. 

2.  Giving the Veteran the benefit of the doubt, the objective medical evidence is in equipoise as to whether his current bilateral sensorineural hearing loss is related to his in-service acoustic trauma. 


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim. VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b) In view of the Board's favorable decision to grant service connection for bilateral sensorineural hearing loss in the analysis below, any further discussion as to any lapses in duties to assist and notify would not service any useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).


II. Merits Analysis

The Veteran seeks service connection for a bilateral hearing loss disability.  He contends that his current hearing loss disability is the result of having been exposed to turbine engines during military service.  Specifically, he maintains that he has had decreased hearing in both ears ever since someone accidently started a turbine engine when he was in a soundproof cell without hearing protection.  The Veteran contends that his hearing has progressively worsened ever since service discharge in  1971.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b). 

In addition, certain chronic diseases, including "[o]ther organic diseases of the nervous system," such as sensorineural hearing loss, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792 -67793 (Nov. 7, 2002).  In this case, the presumption does not apply because there is no medical evidence that the Veteran had sensorineural hearing loss in either ear to a compensable degree within one year of service discharge in March 1971.  See 38 C.F.R. §§ 3.307, 3.309. 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) . 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz  is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz  are 26 decibels or greater or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385  are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id., at 159.

The Veteran has a current diagnosis for sensorineural hearing loss in both ears and the severity of his hearing in each ear meets the criteria for a disability as defined by 38 C.F.R. § 3.385.  (See October 2004 VA audiological examination report.) 

Further, the Board finds that the Veteran likely suffered noise exposure during his service.  See VBA Fast Letter 10-35 (September 2, 2010)(VA will concede exposure to hazardous noise where a veteran's duty position is shown to have a "Highly Probable" or "Moderate" probability of such exposure).  Here, the Veteran's DD 214 reflects that his military occupational specialist (MOS) was a power generator equipment repairman, a position that would have exposed him to loud machinery and equipment.  VA has awarded the Veteran service connection for tinnitus based on an October 2002 VA examiner's assessment that his tinnitus was related to an in-service turbine engine accident.  Given the Veteran's MOS, and the award of tinnitus based on an in-service turbine engine incident, the Board finds that the Veteran was exposed to acoustic trauma during military service.  38 U.S.C.A. § 1154(a). 

The remaining questions on appeal are the following: (1) is there evidence that shows an indication of hearing loss while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385; and, (2) is there a medically sound basis to attribute the post service findings to his in-service noise exposure.  Hensley, 5 Vet. App at 159.   

In regard to the first question, in comparing a July 1969 service entrance audiogram to a post-service July 1972 audiogram (an audiogram was not performed at service discharge), there is a decline in the Veteran's hearing acuity in both ears, especially at 500 and 1000 Hertz, where auditory decibel losses increased from zero in 1969 to 10 and 15, at the maximum, in July 1972.  (See June 1969 service entrance audiogram and July 1972 audiogram.)  The Veteran's auditory decibel loss in the right ear was 20 at 4000 Hertz in 1972.  The above-cited audiograms show a decline in the Veteran's hearing acuity in both ears from the 1969 entrance audiogram to the post-service July 1972 VA audiogram, and the latter audiogram indicates that the Veteran had some degree of hearing loss of the right ear just over a year after service discharge.  See Hensley , 5 Vet. App. 155 (any threshold over 20 indicates some degree of hearing loss). 

Now, the only question that remains is whether there is a medically sound basis to attribute the post-service findings of bilateral hearing loss to the Veteran's in-service acoustic trauma.  Hensley , 5 Vet. App at 159.  The claims folder contains competing VA and private medical statements that address this question.  

An October 2002 VA examiner concluded, after a review of he claims file, a recitation of the Veteran's in-service noise exposure that is consistent with that previously reported herein and an audiological evaluation, that because the Veteran demonstrated normal hearing through 4000 Hertz at the post-service July 1972 VA examination, it was unlikely that his current hearing loss was related to service.  (See October 2002 VA examination).  

An April 2004 VA examiner concluded, after noting that there was no hearing test conducted at service separation, current audiological testing, the Veteran's reported history of having been exposed to explosions during basic training, such as the above-cited turbine engine incident, and his post-service vocational employment as a plumber, that it was likely that his hearing loss was due to in-service noise exposure.  

In an August 2004 statement, Dr. A. S., opined, after having noted the Veteran's reported in-service history of hearing problems, that there was "a great deal of probability" that the Veteran's hearing loss was due to in-service noise exposure since he had not been in employment that involved significant noise exposure.  In an August 2006 statement, Dr. A. S., indica ted that he had reviewed the records provided by the Veteran and observed that audiometric screening performed approximately one year after discharge showed no significant hearing loss through 2000 cycles.  The examiner wrote that "[t]his seems curious as [the Veteran] described to me what sounded like a threshold shift after exposure to loud turbine engines."  Dr. A. S. eventually concluded that "[b]y his history I can see where the type of threshold shift described would indicate that there was significant noise trauma which, in my opinion, has to be a factor in the hearing loss evident on his most recent audiogram...."(See April and August 2004 statements, prepared by A. S., M. D.). 

An October 2004 VA examiner opined, after a review of the Veteran's service treatment records, the 1972 VA audiological examination, and a current audiological evaluation, that since the Veteran's hearing thresholds were within normal limits through 4000 Hertz one year post-service, that it was unlikely that his current hearing loss was due to his military service.  (See October 2004 VA examination report).  

Medical treatise evidence, received by the Board in May 2009, contains information that relates high frequency hearing loss sustained at a young age to subsequent severe hearing loss later in life, especially for individuals who had military service.  The treatise provides, in part: 
	
"Young adults with a slight noise-induced high frequency hearing loss (e.g. 15-30 dB HL [(hearing level)] at 6000 Hz), one not likely to cause much difficulty with communication if present at the time a young adult might be discharged from military service, will likely exhibit greater hearing loss as they age than young adults with normal hearing (0 dB HL) at discharge.  As demonstrated previously...a slight noise-induced hearing loss of 20-30 dB HL incurred as a young adult , when combined with a similar amount of hearing loss associated with aging alone, can become a moderate hearing loss of 40-50 dB HL at an age of 50 or 60 years."

In statements, dated in September and October 2011, A. M., Au. D., a Board-certified audiologist and K. W. C., M. D., a Board-certified otolaryngologist, provided statements relating the Veteran's hearing loss to his in-service acoustic trauma.  Dr K. W. C. stated that the Veteran's hearing loss disability mimicked the pattern described in the above-cited medical treatise.  Dr. A. M. reasoned that acoustic trauma could cause significant damage to the outer hair cells of the inner ear which might not show up as significant hearing loss until a much later time.  (See September and October 2011 statements, prepared by A. M. Au. D. and K. W. C., M. D., respectively).  

The Board finds that none of the VA and private medical nexus opinions is more probative than the other opinions.  Rather, each medical opinion is supported by some reasoned analysis of medical facts.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (the most of the probative value of a medical opinion comes from the rationale that the examiner provided in support of his/her medical opinion).  Here, the medical nexus opinions in this case are at least in equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided that there is an adequate basis for doing so). 

Additionally, the Board finds that the Veteran has credibly testified that he has experienced bilateral hearing loss since his in-service exposure to acoustic trauma.   The Veteran is competent to provide lay testimony of continuing symptoms of decreased hearing acuity since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

After a review of the record, and in giving considerable weight to the Veteran's credible statements and testimony provided throughout the appeal, the increase in auditory thresholds in both ears when comparing the June 1969 in-service audiogram and post-service July 1972 audiogram, the medical treatise information relating high frequency hearing loss sustained at a young age to subsequent severe hearing loss later in life, especially for individuals who had military service, the newly received opinion of K. W. C., M. D., wherein he opined that the Veteran's hearing loss disability mimicked the pattern discussed in the above-cited medical treatise, and giving the Veteran the benefit of any doubt, the Board finds the evidence for and against the claim to be in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Service connection a bilateral hearing loss disability is warranted. 


ORDER

Service connection for bilateral sensorineural hearing loss is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


